DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 9 and 15 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1, 6, 15 of U.S. Patent No. 10,993,142. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1, 6, 15 of U.S. Patent No. 10,993,142 disclose all the limitations recited in Claim 1-3, 9 and 15 of the instant application with different wordings. 

Claims 10-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10,993,142 in view of Kim et al (US 20190053034), mapping is based on its provisional application 62/297,772. 
Claim 10 of U.S. Patent No. 10,993,142 teaches all the limitations of Claims 10-12 of the instant limitation except that when the UE is in an idle state without an established Non-Access Stratum signaling connection to the network. Kim teaches when the UE is in an idle state without an established Non-Access Stratum signaling connection to the network (page 48, see proposal 1: “Method for transmitting small data in EMM-IDLE state). Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Kim in the system of U.S. Patent No. 10,993,142 for the purpose of reducing signaling overhead. 


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-14 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kim et al (US 2019/0053034), mapping is based on its provisional application 62/297,772.  
Regarding claim 1, Kim teaches an apparatus, comprising: 
a wireless transceiver configured to communicate with a network; and processing circuitry including at least one processing device and at least one memory device, wherein at least the processing circuitry or the wireless transceiver is configured to cause the apparatus to (page 54, Fig. 7): 
enter into an idle state without an established signaling connection to the network; obtain pending user data for transmission; insert the user data into a control plane service request message; and transmit the control plane service request message to the network using a control signaling protocol (page 48, see proposal 1: “Method for transmitting small data in EMM-IDLE state;  Upon request to send the data via the control plane, the UE shall send the DATA SERVICE REQUEST message together with an ESM DATA TRANSPORT message contained in the ESM message container information element”, it’s noted that a UE is in EMM-IDLE mode when no NAS signalling connection between UE and network exists).

Regarding claim 2, Kim further teaches at least the processing circuitry or the wireless transceiver is configured to cause the apparatus to: generate a subsequent downlink data indication; and insert the subsequent downlink data indication in the control plane service request message (see page 41, Table 9.9.3.x.1 CIoT data message container information element; “Subsequent downlink data not expected” as  0 1).

Regarding claim 3, Kim further teaches the subsequent downlink data indication indicates that no subsequent downlink data is expected (see page 41, Table 9.9.3.x.1 CIoT data message container information element; “Subsequent downlink data not expected” as  0 1).

Regarding claim 4, Kim further teaches the subsequent downlink data indication indicates that subsequent downlink data is expected (see page 41, Table 9.9.3.x.1 CIoT data message container information element; “Subsequent downlink data expected” as 1 0).

Regarding claim 5, Kim further teaches at least the processing circuitry or the wireless transceiver is configured to cause the apparatus to: generate a service type indication; and insert the service type indication in the control plane service request message (page 38, Fig. 9.9.3.27.1).

Regarding claim 6, Kim further teaches the service type indication indicates that the control plane service request message is initiated for a mobile originating request (page 39, table 9.9.3.27.1).

Regarding claim 7, Kim further teaches at least the processing circuitry or the wireless transceiver is configured to cause the apparatus to: insert an indication of a user data type in the control plane service request message, wherein the indication of the user data type indicates at least IP data or non-IP data (page 36, Table 8.2.15.1).

Regarding claim 8, Kim further teaches at least the processing circuitry or the wireless transceiver is configured to cause the apparatus to: provide a Radio Resource Control establishment cause and a call type indication when sending the control plane service request message to the network, wherein the Radio Resource Control establishment cause indicates mobile origination data and the call type indicates originating calls (page 44,  see “originating call” row).

Regarding claim 9, Kim further teaches at least the processing circuitry or the wireless transceiver is configured to cause the apparatus to insert the user data into the control plane service request message by: inserting the user data into a data container information element in the control plane service request message (page 26, Figure 9.9.4.xx.1, “User data container information element”).

Regarding claim 10, Kim teaches an apparatus, comprising: a network interface configured to communicate with user equipment (UE) over a network using a control plane signaling channel; and processing circuitry including at least one processing device and at least one memory device, wherein at least the processing circuitry or the network interface are configured to cause the apparatus to (page 54, fig. 7): 
receive a control plane service request message from the UE over the control plane signaling channel when the UE is in an idle state without an established Non-Access Stratum signaling connection to the network (page 34, Section 5.6.4.2.1, “if the UE is in EMM-idle mode …”, it’s noted that a UE is in EMM-IDLE mode when no NAS signalling connection between UE and network exists); extract user data from the control plane service request message; and forward the user data to another apparatus in the network (page 34-35, “Upon receiving the EXTENDED SERVICE REQUEST message with the Service Type set to "mobile originating CIoT data transfer" or the UPLINK GENERIC NAS TRANSPORT message with the Generic Message Container Type set to "CIoT Data message container", if IP header compression is applied to the PDN connection, the MME shall perform IP header decompression. Then depending on the EPS bearer identity included in the CIoT data message container, the MME shall forward the contents of the CIoT data via either PDN connection”).

Regarding claim 11, Kim further teaches at least the processing circuitry or the network interface are configured to cause the apparatus to: extract a subsequent downlink data indication from the control plane service request message received from the UE (page 35, 1st bullet point, “release the SI connection if the Subsequent Downlink Data Indicator indicates that downlink data transmission is not expected”).

Regarding claim 12, Kim further teaches at least the processing circuitry or the network interface are further configured to cause the apparatus to: end a signaling plane session with the UE in response to the subsequent downlink data indication indicating that subsequent downlink data from the UE is not expected (page 35, 1st bullet point, “release the SI connection if the Subsequent Downlink Data Indicator indicates that downlink data transmission is not expected”).

Regarding claim 13, Kim further teaches at least the processing circuitry or the network interface are further configured to cause the apparatus to: retain a signaling plane session with the UE in response to the subsequent downlink data indication indicating that subsequent downlink data from the UE is expected (page 35, 2nd bullet point,  “keep the SI connection if the Subsequent Downlink Data Indicator indicates that downlink data transmission is expected”). 

Regarding claim 14, Kim further teaches at least the processing circuitry or the network interface are further configured to cause the apparatus to: extract a service type indication from the control plane service request message; extract a data type indication, when present, from the control plane service request message; and when the service type indication indicates a mobile origination request service type (page 38, Fig 9.9.3.27.1), determine to forward the user data based at least on the data type to the another apparatus in the network (page 34-35, “Upon receiving the EXTENDED SERVICE REQUEST message with the Service Type set to "mobile originating CIoT data transfer" or the UPLINK GENERIC NAS TRANSPORT message with the Generic Message Container Type set to "CIoT Data message container", if IP header compression is applied to the PDN connection, the MME shall perform IP header decompression. Then depending on the EPS bearer identity included in the CIoT data message container, the MME shall forward the contents of the CIoT data via either PDN connection”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al in view of Lee et al (US 2017/0187691). 
Regarding claim 15, Kim teaches a User equipment (UE), comprising: 
a wireless transceiver configured to communicate with a network; and processing circuitry including at least one processing device and at least one memory device, wherein at least the processing circuitry or the wireless transceiver are configured to cause the apparatus to (page 54, fig. 7): 
enter into an idle state without an established signaling connection to the network; obtain … data for transmission; insert the data into a control plane service request message; and transmit the control plane service request message to the network using a control signaling protocol (page 48, see proposal 1: “Method for transmitting small data in EMM-IDLE state;  Upon request to send the data via the control plane, the UE shall send the DATA SERVICE REQUEST message together with an ESM DATA TRANSPORT message contained in the ESM message container information element”, it’s noted that a UE is in EMM-IDLE mode when no NAS signalling connection between UE and network exists).
Kim doesn’t explicitly teach that user data is SMS data. 
At the same field of endeavor, Lee teaches that the user data is SMS data ([0086], “IP and non-IP and/or SMS”).
Before the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Lee in the system disclosed by Kim. The combination is only substituting user data with SMS data. The success of the combination can be well predicted by an ordinary skill in the art. 

Regarding claim 16, the aforementioned references further teaches at least the processing circuitry or the wireless transceiver are further configured to cause the UE to: generate a service type indication in the control plane service request message (Kim, page 38, Fig. 9.9.3.27.1).

Regarding claim 17, the aforementioned references further teaches at least the processing circuitry or the wireless transceiver are further configured to cause the UE to: provide a Radio Resource Control establishment cause and a call type indication when sending the control plane service request message to the network, wherein the Radio Resource Control establishment cause indicates mobile origination data and the call type indicates originating SMS (Kim, page 45, see “originating SMS” row).

Regarding claim 18, the aforementioned references further teaches at least the processing circuitry or the wireless transceiver are configured to cause the UE to insert the SMS data into the control plane service request message by: inserting the SMS data (Lee, [0086], “SMS”) into a Non-Access Stratum data container information element in the control plane service request message (page 26, Figure 9.9.4.xx.1, “User data container information element”).

Regarding claim 19, Kim teaches an apparatus, comprising: a network interface configured to communicate with user equipment (UE); and processing circuitry including at least one processing device and at least one memory device, wherein at least the processing circuitry or the network interface is configured to cause the apparatus to (page 54, Fig. 7): 
receive from the UE a control plane service request message including data over a control plane signaling channel, wherein the UE is in an idle state without an established Non-Access Stratum signaling connection to the network (page 34, Section 5.6.4.2.1, “if the UE is in EMM-idle mode …”, it’s noted that a UE is in EMM-IDLE mode when no NAS signalling connection between UE and network exists); extract the data from the control plane service request message; and forward the data to another network node (page 34-35, “Upon receiving the EXTENDED SERVICE REQUEST message with the Service Type set to "mobile originating CIoT data transfer" or the UPLINK GENERIC NAS TRANSPORT message with the Generic Message Container Type set to "CIoT Data message container", if IP header compression is applied to the PDN connection, the MME shall perform IP header decompression. Then depending on the EPS bearer identity included in the CIoT data message container, the MME shall forward the contents of the CIoT data via either PDN connection”).
Kim doesn’t explicitly teach that user data is SMS data. 
At the same field of endeavor, Lee teaches that the user data is SMS data ([0086], “IP and non-IP and/or SMS”).
Before the time of the invention was filed, it would have been obvious to a person of ordinary skill in the art to utilize the teaching of Lee in the system disclosed by Kim. The combination is only substituting user data with SMS data. The success of the combination can be well predicted by an ordinary skill in the art. 

Regarding claim 20, the aforementioned references further teaches at least the processing circuitry or the network interface is configured to cause the apparatus to extracting SMS data from the control plane service request message by: extracting the SMS data (Lee, [0086], “SMS”) from a Non-Access Stratum data container information element included in the control plane service request message (Kim, page 34-35, “Upon receiving the EXTENDED SERVICE REQUEST message with the Service Type set to "mobile originating CIoT data transfer" or the UPLINK GENERIC NAS TRANSPORT message with the Generic Message Container Type set to "CIoT Data message container", if IP header compression is applied to the PDN connection, the MME shall perform IP header decompression. Then depending on the EPS bearer identity included in the CIoT data message container, the MME shall forward the contents of the CIoT data via either PDN connection”).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SIMING LIU whose telephone number is (571)270-3859. The examiner can normally be reached M-F, 8:30am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SIMING LIU/Primary Examiner, Art Unit 2411